— Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered October 18, 1990, which denied petitioner’s motion for leave to file a late notice of claim pursuant to section 50-e (5) of the General Municipal Law, unanimously affirmed, without costs.
Petitioner, employed as a dietary aide by the New York City Health and Hospitals Corporation (HHC) at the North Central Bronx Hospital (NCB), alleges she was injured when she slipped and fell on water in the women’s locker room at NCB. By this motion, petitioner seeks relief from the failure to timely serve a notice of claim. She claims that the City had actual notice of the accident by virtue of information contained in Workers’ Compensation claim forms supplied to the City. The motion was properly denied as the City has no control over HHC, a separate and distinct statutory entity. (See, McKinney’s Uncons Laws of NY §§ 7381, 7384, 7385, 7401; New York City Health and Hospitals Corporation Act [L 1969, ch 1016, § 1] §§ 1, 4, 5, 20, as amended; Brennan v City of New York, 88 AD2d 871, affd 59 NY2d 791.) Concur— Murphy, P. J., Sullivan, Rosenberger, Kassal and Smith, JJ.